DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 line 2 recites, “a plurality of operation units…”.   Then lines 5 and 8 each recites, “The operation unit”.  It is not clear which of the operation units the claim is referring to.  As such the limitation, “the operation unit…” lacks antecedent basis.  It is suggested that applicant consider using the phrase, --an operation unit of the plurality of operation units-- in line 5 and also, --wherein the an operation unit of the plurality of operation units includes:-- in line 8 for correction purposes.
It is also suggested that the phrase,” a plurality of operation learning units that generate a control signal given to…….” be rewritten as, -- a plurality of operation learning units that each generates a control signal given to………. -- for clarity.
from an outside,”.
It is not clear what applicant is referring to as “from an outside”.  Is it outside of a car, robot, industry?  Applicant is request to clear indicate what they mean by outside.
Claim 18 further recites, “designates the individual operation unit”.  The limitation is not clear since the claim does not state what individual operation unit is designated as.  Is it designated as a leader operation unit, a follower operation unit, etc?  
Further in claim 18, “the individual operation unit” lacks antecedent basis.
Further, in claim 18 it is suggested that the phrase, “based on presence or absence of learning experience detected by a sensor…” as -- based on a presence or an absence of a learning experience detected by a sensor--.
The rest of the claims are rejected for depending on a rejected base claim.
Claim limitations 10-17 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because Claim 10, line 12 recites, “drive means for driving the movable unit of the operation unit according to the control signal; and a sensor that detects a state quantity of the movable unit driven by the drive means.”  Also see claim 10, last line; claim 13, 14; they all recite the term, “means”.
	The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion 
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
The rest of the claims are rejected for depending on a rejected base claim.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/Primary Examiner, Art Unit 3664